internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-134100-12 associate area_counsel small_business self-employed cc sb taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------------------------------------- -------- ----------------------------------------------------- ------------------------------------- --------------------------------- --------------------------- legend trust a_trust b date a b c d company x company y -------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------- ------- ------- ------------------- -------------------- ------------------------- --------------------------- -------------------- ----------------- ------------------------------------------- tam-134100-12 issue did trust a and trust b materially participate in the relevant activities of company x within the meaning of sec_469 for purposes of applying sec_56 for the tax years at issue conclusion based on the facts submitted trust a and trust b did not materially participate in the relevant activities of company x during the tax years at issue within the meaning of sec_469 for purposes of sec_56 because the trustee and special trustee in their capacity as trustees of trust a and trust b were not involved in the operations of company x’s relevant activities on a regular continuous and substantial basis during the tax years at issue facts trust a and trust b collectively the trusts are complex trusts that were each created on date trust a and trust b each own an interest in company x an s_corporation a owns the remaining interests in company x company x wholly owns company y a qualified_subchapter_s_subsidiary trust a and trust b each reported positive taxable_income from their interests in company x on their respective and tax returns accordingly the trusts would not have disallowed passive losses if they were deemed to not materially participate in the relevant activities of company x the trust agreements creating each of trust a and trust b are identical in their governing provisions a a’s spouse a’s children and a’s grandchildren are the beneficiaries of trust a and trust b b is the sole trustee of trust a and trust b and has served in this capacity pursuant to article xi of the trust agreements since date c is the settlor of trust a and d is the settlor of trust b article xi of the trust agreements appoints a as a special trustee of trust a and trust b and states that t he special trustee shall control the following activities relating to company x and company y common_stock owned by any trust created hereunder all decisions regarding the sale or retention of such stock and all voting of such stock the trust agreements do not grant any further fiduciary powers over the trusts’ assets or with respect to the operations or management of the trusts to a as the special trustee a also serves as president of company y and as such is directly involved in the day-to-day operations of company y’s trade_or_business activities a is unable to differentiate his time spent as president of company y as special trustee of the trusts and as a shareholder of company x b as trustee of trust a and trust b is not tam-134100-12 involved in the operations of the relevant activities of either company x or company y on a regular continuous and substantial basis examination asserts that the trusts did not materially participate in the relevant activities of company x thus for purposes of sec_56 which cross-references the definition of material_participation in sec_469 to determine whether research_and_development expenses must be amortized by taxpayers over a ten-year period for purposes of the alternative_minimum_tax examination determined that the trusts’ share of the research_and_development expenditures incurred by company x must be amortized by the trusts over years examination asserts that b’s participation in the relevant activities of company x and company y that counts towards meeting the material_participation requirements of sec_56 and sec_469 is only that which was performed in the relevant activities in b’s fiduciary capacity as trustee of trust a and trust b a’s participation in the relevant activities of company x and company y also count towards these requirements but only to the extent that a participated in those activities in a’s fiduciary capacity as special trustee of trust a and trust b examination asserts that a’s time spent serving as president of company y does not count towards meeting this material_participation requirement because a is not the trustee of the trusts nor is a an employee of the trustee specifically because the trust agreements limit the powers of the special trustee to certain delineated acts the special trustee does not possess broad or unlimited discretionary authority to bind the trusts to any course of action without the express consent of the trustee the taxpayers argue that because a is a special trustee of trust a and trust b a’s involvement in company y’s relevant activities should be considered for purposes of determining whether the trusts materially participate within the meaning of sec_469 for purposes of sec_56 in the relevant activities of company x and company y therefore the taxpayers argue that all of the personal services performed by a in those activities should count towards meeting the material_participation requirements of sec_56 and sec_469 on behalf of the trusts the taxpayers argue that because a’s roles of special trustee individual shareholder and president of company y are all interrelated it is impossible to differentiate a’s time into the different capacities for which a serves and a is in fact fulfilling a’s obligations for these various capacities simultaneously taxpayers argue that a’s total time spent involved in the operations of the relevant activities of company x and company y should count towards meeting the material_participation requirements of sec_56 and sec_469 on behalf of the trusts law and analysis sec_56 provides in part that in determining the amount of the alternative_minimum_taxable_income of any taxpayer other than a corporation the following treatment shall apply in lieu of the treatment applicable for purposes of computing the regular_tax tam-134100-12 a the amount allowable as a deduction under sec_173 or sec_174 in computing the regular_tax for amounts paid_or_incurred after date shall be capitalized and - i in the case of circulation_expenditures described in sec_173 shall be amortized ratably over the 3-year period beginning with the taxable_year in which the expenditures were made or ii in the case of research_and_experimental_expenditures described in sec_174 shall be amortized ratably over the 10-year period beginning with the taxable_year in which the expenditures were made d if the taxpayer materially participates within the meaning of sec_469 in an activity sec_56 shall not apply to any amount allowable as deductions under sec_174 for expenditures paid_or_incurred in connection with such activity sec_469 provides that if aggregate losses from passive activities exceed aggregate income from passive activities for the taxable_year the excess losses may not be used to offset income from nonpassive activities and accordingly are not allowed for the taxable_year sec_469 provides that any loss that is disallowed under sec_469 commonly referred to as a suspended_loss will be treated as a deduction allocable to such activity in the next taxable_year sec_469 defines passive_activity_loss as the amount if any by which the aggregate losses from all passive activities for such taxable_year exceed the aggregate income from all passive activities for such taxable_year suspended passive losses may accumulate and will continue to carry forward into subsequent tax years indefinitely until the taxpayer has sufficient net_passive_income to offset the suspended losses or until the taxpayer disposes of the taxpayer’s entire_interest in the passive_activity sec_469 defines a passive_activity as any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 specifically enumerates trusts as one type of taxpayer to which sec_469 applies sec_469 defines material_participation as an activity which the taxpayer participates in on a regular continuous and substantial basis for individuals the qualitative test of sec_469 has largely been replaced by the more quantitative regulatory tests of temp sec_1_469-5t - of the income_tax regulations the treasury_department has not yet issued regulations addressing the material_participation requirement for trusts_and_estates see sec_1 5t g until regulations are promulgated sec_469 remains the sole standard for determining whether a_trust or estate satisfies the material_participation requirement of sec_469 other than the regular continuous and substantial language of tam-134100-12 sec_469 there is an absence of explicit statutory or regulatory guidance regarding how a_trust established material_participation in a trade_or_business activity nevertheless the legislative_history for sec_469 provides important insight into how congress intended for the material_participation standard to apply to trusts special rules apply in the case of taxable entities that are subject_to the passive loss rule an estate_or_trust is treated as materially participating in an activity if an executor or fiduciary in his capacity as such is so participating s rep no pincite sec_7701 defines fiduciary as a guardian trustee executor administrator receiver conservator or any person acting in any fiduciary capacity for any person the regulations further state that fiduciary refers to persons who occupy positions of peculiar confidence toward others such as trustees executors and administrators sec_301_7701-6 the only court opinion addressing how a_trust establishes material_participation for purposes of sec_469 is 256_fsupp2d_536 n d tx in mattie k carter the court held that in determining material_participation for trusts the activities of the trust’s fiduciaries employees and agents should be considered to determine whether the trust’s participation is regular continuous and substantial the court rejected the government’s position that the determination should be made solely with reference to the activities of the trustee finding this approach arbitrary and creating unnecessary statutory ambiguity determining the proper focus in sec_469 for the relevant activities of trust a and trust b is a question of federal tax law and must include an examination of the treatment of trusts under subchapter_j the taxation of trusts under subchapter_j is a hybrid regime involving an entity-level tax as well as the pass-through of income to the beneficiaries while a complex_trust is sometimes required to pay tax on its own income under sec_641 it may also generally deduct under sec_661 income that is passed through to its beneficiaries under sec_662 although the beneficiaries of a_trust do not generally participate in the activities of the trust the designated trustee acts on behalf of and in the interests of the beneficiaries the focus on a trustee’s activities for purposes of sec_469 is consistent with the general policy rationale underlying the passive loss regime as a general matter the owner of a business may not look to the activities of the owner’s employee’s to satisfy the material_participation requirement see s rep no pincite the activities of employees are not attributed to the taxpayer indeed because an owner’s trade_or_business will generally involve employees or agents a contrary approach would result in an owner invariably being treated as materially participating in the trade_or_business activity a_trust should be treated no differently a trustee performs its duties on behalf of the beneficial owners consistent with the treatment of business owners therefore it is appropriate in the trust context to look only to the activities of the trustee to determine whether the trust materially participated in the activity an interpretation that renders tam-134100-12 part of a statute inoperative or superfluous should be avoided 472_us_237 notwithstanding the decision in mattie k carter the service believes that the standard annunciated in the legislative_history is the proper standard to apply to trusts for purposes of sec_469 thus the sole means for trust a and trust b to establish material_participation in the relevant activities of company x and company y is if the fiduciaries in their capacities as fiduciaries are involved in the operations of the relevant activities of company x and company y on a regular continuous and substantial basis a fiduciary must be vested with some degree of discretionary power to act on behalf of the trust united_states v anderson f2 d 9th cir although the trusts represent that a was involved in the day-to-day operations and management decisions of company x and company y a’s powers as special trustee were restricted by article xi of the trust agreements as special trustee a lacked the power to commit trust a and trust b to any course of action or control trust property beyond selling or voting the stock of company x or company y the work performed by a was as an employee of company y and not in a’s role as a fiduciary of trust a or trust b and therefore does not count for purposes of determining whether trust a and trust b materially participated in the trade_or_business activities of company x and company y under sec_469 a’s time spent serving as special trustee voting the stock of company x or company y or considering sales of stock in either company would count for purposes of determining the trusts’ material_participation however in this case a’s time spent performing those specific functions does not rise to the level of being regular continuous and substantial within the meaning of sec_469 trust a and trust b represent that b acting as trustee did not participate in the day-to-day operations of the relevant activities of company x or company y accordingly we conclude that trust a and trust b did not materially participate in the relevant activities of company x or company y within the meaning of sec_469 for purposes of sec_56 for the tax years at issue caveat a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed herein as to any other issues raised in the technical_advice request or that may be raised based on the facts of this case
